Citation Nr: 0704556	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for a prostate 
disability as a result of exposure to mustard gas. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from January 1951 to January 1954 
with additional periods of service in the Reserves and active 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision.  

The Board notes that the veteran's previous claim for a 
prostate disability on a direct basis was denied in a May 
1981 decision; and that decision is final.  See 38 U.S.C. 
4004 (1976); 38 C.F.R. § 19.104 (1980); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  He is now 
claiming service connection for prostate disability due to 
mustard gas exposure.  Due to the different legal theory that 
has not been adjudicated; the Board will review the claim de 
novo.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during active 
service or for nearly 46 years after service discharge and 
the preponderance of the evidence is against a finding that 
diabetes mellitus is related to service or to radiation 
exposure therein. 

2.  A prostate disability was not manifested during active 
service or for nearly many years after service discharge and 
the preponderance of the evidence is against a finding that 
prostate disability is related to service or to exposure to 
mustard gas or Lewisite therein.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.316 (2006). 

2.  Prostate disability was not incurred in or aggravated by 
service and is not due to exposure to mustard gas or Lewisite 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.316 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2003, 
January 2004, and July 2004.  The RO specifically informed 
the veteran of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claims.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.	Diabetes Mellitus

The veteran contends that he has diabetes mellitus as a 
result of exposure to radiation.  He asserts that he was 
assigned to a security force at Ft. Campbell which provided 
security for the atomic bomb storage facility (known as Bird 
Cage).  He further states that he was near an atomic bomb 
when it was loaded onto a trailer and was in close proximity 
to the stored nuclear weaponry during his active duty tour.  

Service connection for a disability claimed to be due to 
exposure to ionizing radiation during service can be 
demonstrated in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom 120 F.3d 1239 (Fed. Cir. 
1997). First, direct service connection may be established 
under 38 C.F.R. § 3.303(a) by showing that the disease began 
during or was aggravated by service, a task "which includes 
the difficult burden of tracing causation to a condition or 
event during service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Second, as to radiation-exposed veterans, 
there are certain diseases which may be presumptively service 
connected under 38 U.S.C.A. § 1112(c) if participation in an 
in-service radiation-risk activity is shown.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309. Third, service connection 
may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages found in 38 C.F.R. § 
3.311, if the condition at issue is a "radiogenic disease," 
and other conditions specified by regulation are met, such as 
an evidentiary showing of exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(b)(2), (4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year from the date of termination of 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  This presumption does not apply in 
this case as diabetes mellitus did not manifest until many 
years after service discharge, as discussed below. 

Initially, the Board notes that diabetes mellitus is not a 
"radiogenic disease" for the purposes of the procedures in 38 
C.F.R. § 3.311 and it is not a disease subject to the 
presumption under 38 C.F.R. § 3.309(d).  Additionally, the 
veteran has not cited nor submitted competent scientific 
medical evidence that diabetes mellitus is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  Accordingly, 
discussion as to whether or not the veteran was exposed to 
radiation is not necessary and his claim will therefore only 
be considered under a direct basis. 

The veteran has a current disability as the medical evidence 
demonstrates treatment for diabetes mellitus.  A January 2005 
VA treatment record noted diabetes mellitus "since 5 
years."  Service medical records are negative for any 
findings or diagnosis of diabetes mellitus.  The examination 
report at service discharge revealed trace albumin in the 
urine; the report reflected a normal endocrine system 
evaluation.   

Based upon the evidence, the Board finds that service 
connection for diabetes mellitus is unwarranted in this case.  
While the veteran currently has diabetes mellitus, there is 
no competent medical evidence that it is related to service.  
Service medical records do not show any findings of diabetes 
mellitus.  There is also no indication that diabetes mellitus 
manifested to a 10 percent degree within a year of service 
discharge for consideration as a presumptive disability.  The 
findings of trace albumin in the urine at service discharge 
are noted, but numerous examinations during the intervening 
period from service discharge to the initial post service 
findings were negative for pathology.  Indeed, the first 
indication of diabetes was not until 2000 (as indicated by 
the January 2005 VA treatment record), which is 46 years 
after service discharge.  Such a lapse in time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Id.  Furthermore, there is no opinion 
which provides a nexus between service and current 
disability.  In fact, the only suggestion in the record of 
etiology is an August 1974 VA examination report reflecting 
that the veteran's father and maternal grandmother both had 
diabetes; indicating a genetic predisposition to the disease.  
Therefore, the criteria for service connection for diabetes 
mellitus have not been met.   

The veteran has also claimed that his diabetes mellitus was 
caused by exposure to mustard gas while in service.  However, 
as discussed below, there is no corroborative evidence that 
he was exposed to mustard gas.  Assuming arguendo that he was 
exposed to mustard gas, service connection on this basis 
would nevertheless be unwarranted.  Diabetes mellitus is not 
one of the disabilities on the list of presumptive diseases 
for mustard gas exposure at 38 C.F.R. § 3.316(a).  Therefore, 
service connection for diabetes mellitus on the basis of 
mustard gas exposure is not warranted.    

To the extent that the appellant himself has claimed that his 
diabetes mellitus is related to service, including as due to 
ionizing radiation exposure and mustard gas exposure, as a 
layman, he has no competence to give a medical opinion about 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that diabetes mellitus was incurred in or is otherwise 
related to service, including as due to ionizing radiation 
exposure and mustard gas exposure.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




2.	 Prostate Disability

The veteran asserts that his current disability is a result 
of exposure to mustard gas  (Lewisite) in service.  He 
specifically contends that he was told by medical personnel 
that he was being used as a guinea pig to evaluate his 
reaction to the gas.  He also contends that he took atropine 
injections as a result of exposure and he suffered 
neurological problems at the time of exposure.   

Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the veteran has experienced: (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions.  38 C.F.R. § 3.316.  

At the outset, the Board notes that there is no corroborative 
evidence that the veteran was exposed to mustard gas.  An 
August 2004 National Personnel Records Center (NPRC) response 
for information noted that there was no evidence that the 
veteran had been exposed to chemical agents.  However, even 
if there was evidence of mustard gas exposure, service 
connection due to mustard gas exposure would still be 
unwarranted.  The veteran claims and the evidence has shown 
that he has benign hypertrophy of the prostate.  Yet benign 
hypertrophy of the prostate is not among the disabilities 
indicated in the governing regulation for which service 
connection may be granted based on exposure to mustard gas.  
See 38 C.F.R. § 3.316(a). 

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
As to direct service connection, prostate disability was not 
exhibited in service or for many years thereafter.  On 
examination for reserves purposes in 1978, the veteran had an 
enlarged prostate, but there is no showing that it had its 
onset during a period of active duty for training or inactive 
duty for training.  Therefore, service connection for 
prostate disability, including as due to mustard gas 
exposure, is not warranted.  

To the extent that the appellant himself has claimed that his 
prostate disability is related to mustard gas exposure, as a 
layman, he has no competence to give a medical opinion about 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that a prostate disability was incurred in or is a result of 
mustard gas exposure in service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus as a result of 
exposure to ionizing radiation is denied. 

Service connection for a prostate disability as a result of 
exposure to mustard gas is denied. 


REMAND

In November 2006, the veteran submitted additional evidence 
in support of his TDIU claim.  There is no indication of 
waiver of RO jurisdiction.  To ensure that the appellant's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
TDIU with review of the newly submitted 
evidence.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


